10

11

12

13

14

15

16

17

18l

19

20`

21

22

23

 

 

Case 2:lO-cv-01033-RSL Document 48-1 Filed 11/05/18 Page 1 of 2

HONORABLE MARY ALICE THEILER

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ANTHONY EUGENE LEWIS, Cause No. 10-CV-01033-RSL-MAT
P€fiinIl€l”, ORDER FOR WITHDRAWAL
AND SUBSTITUTION OF
VS~ COUNSEL
JEFF UTECHT,
Defendant.

 

 

This matter having come before the Court on motion of counsel for the Petitioner above-
named, and it appears that appointed Counsel has a conflict of interest and is a potential Witness
in these proceedings,

NOW THEREFORE it is ordered that Gilbert H. Levy is permitted to withdraw as

attorney of record and the CJA Administrator is directed to appoint new counsel.

//

//

//
BRIEF 1N sUPPoRT oF AMENDED 28 Gilbert H. Levy
U.s.C. § 2254 PETITIoN - 1 Acwmey ar Law

2125 Westem Avenue, Ste 330
Seattle, Washington 98121
(206) 443-0670 Fax: (866) 471-6818

p_\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

 

Case 2:10-cv-01033-RSL Document 48-1 Filed 11/05/18 Page 2 of 2

\‘
DATED THIS B_ day of

Presented by:

/s/Gilbert H. Levv
Gilbert H. I_evy, WSBA 4805
Attomey for Petitioner

BRIEF IN SUPPORT OF AMENDED 28
U.S.C. § 2254 PETITION - 2

BQ/C,QAM/i>?/\ ,2015’
/M$M

U.S. DISTRICT COURT JUDGE

Gilbert H. Levy

Attomey at Law
2125 Western Avenue, Ste 330
Seattle, Washington 98121
(206) 443-0670 Fax: (866) 471-68]8

